NUMBER 13-14-00622-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


    IN THE INTEREST OF L.K.S., C.C.S. II, AND G.E.O.S., CHILDREN


                  On appeal from the County Court at Law No. 1
                          of Calhoun County, Texas.


                                              ORDER

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                           Order Per Curiam

        This cause is before the Court on the Texas Department of Family and Protective

 Services’ first motion for extension of time to file its appellee’s brief and its motion to file

 one brief in response to both appellants’ briefs.1 This Court, having fully examined and

 considered appellee’s motion, is of the opinion that, in the interest of justice, appellee’s



        1 The appellants in this case are M.H.S., the mother of L.K.S., C.C.S. II, AND G.E.O.S. and C.C.S.,
the children’s father. Appellant M.H.S. filed her brief on February 6, 2015. Appellee’s response to that
brief was due February 26, 2015. Appellant C.C.S.’s brief was received on March 6, 2015.
first motion for extension of time to file its brief and its motion to file one brief in response

to the appellants’ briefs should be granted with this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited

deadlines and procedures.        See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. (West, Westlaw through 2013 3d

C.S.). The appellee's brief in response to the briefs filed by both appellants is due 7

days after the date appellant C.C.S.’s brief is filed, until March 27, 2015. See TEX. R.

APP. P. 38.6(a), (b).

      The intermediate appellate courts are directed to ensure "as far as reasonably

possible" that appeals are brought to final disposition within 180 days of the date the

notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). In accordance with the limited

time for consideration of these appeals, this Court requires strict adherence to the

briefing rules in appeals of parental termination cases, such as this appeal, and looks

with disfavor upon the delay caused by requests for extensions of time to file the brief.

See TEX. R. APP. P. 38.6; see also id. R. 28.4. Accordingly, it is the policy of this Court

to limit extensions of time to file a brief to one ten-day extension of time absent truly

extraordinary circumstances. Id. R. 38.6(d).

      Appellee’s first motion for extension of time to file its brief and its motion to file one

response to the briefs of appellants are hereby GRANTED, and appellee is hereby

ORDERED to file any appellate brief with this Court on or before 5:00 p.m. on March 27,

2015. Further motions for extension of time will not be favorably entertained by this


                                               2
Court, absent truly extraordinary circumstances alleged and supported by appropriate

argument, authority, and any necessary evidence.



                                                                PER CURIAM

Delivered and filed the
6th day of March, 2015.




                                         3